 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    CHARLES N. BELSSNER,                                   Case No. 2:17-cv-01650-KJD-PAL
 8                                          Plaintiff,                     ORDER
             v.
 9                                                           (Mot for Investigation – ECF No. 13)
      GUILD MORTGAGE, et al.,
10
                                         Defendants.
11

12          This matter is before the court on Plaintiff Charles N. Belssner’s failure to comply with the
13   court’s Order (ECF No. 6). This proceeding is referred to the undersigned pursuant to 28 U.S.C.
14   § 636(b)(1)(B) and LR IB 1-4 of the Local Rules of Practice. Also before the court is Belssner’s
15   “Opposition to Amended Complaint” (ECF No. 12) and “Request for Investigation into
16   Disallowance of Plaintiff into Court by Security to Obtain Screening Order Not Available to Other
17   Sources Due to Statement of Wrong Case No. Stated by Other Sources” (ECF No. 13).
18          Plaintiff is proceeding in this action pro se. He submitted an Application to Proceed In
19   Forma Pauperis (ECF No. 1) and a complaint (ECF No. 7). The court issued a Screening Order
20   (ECF No. 6) on January 25, 2019, granting Plaintiff permission to proceed in forma pauperis and
21   screening the complaint pursuant to 28 U.S.C. § 1915(e). The court found that the complaint failed
22   to state a valid claim and allowed him until February 25, 2019, to file an amended complaint. The
23   screening order warned Plaintiff that a failure to file an amended complaint addressing the
24   deficiencies explained in the screening order would result in a recommendation to the district judge
25   that this case be dismissed. To date, Plaintiff has not filed an amended complaint; however, he
26   did file a Motion for Investigation (ECF No. 13).
27          The Motion for Investigation (ECF No. 13) is a difficult to follow narrative claiming Mr.
28   Belssner did not receive a copy of the screening order, and that it cannot be found on PACER or
                                                         1
 1   the world wide web under the case no on which the order is signed, according to the law librarians

 2   at the Clark County Law Library and the UNLV Boyd School of Law. He states, [i}t cannot be

 3   located.” He seems to suggest the screening order was filed in the wrong case. He claims the court

 4   “seems to create a false narrative to ideally lay the ground for judicial favoritism by speculating

 5   that the current motion is a duplicate request while no other source can provide said document

 6   because the Case No appears back over the world internet as wrong.” Mr Belssner explains the

 7   great lengths to which he has gone to obtain a status of this case and the trials and tribulations he

 8   has endured coming to the courthouse trying to secure a copy of the screening order. He states he

 9   received help from Self Help Canters drafting his complain and asks for due process in this matter

10   and that the court issue summons and order the Unites States Marshall’s Office to serve the

11   summons and complaint.

12          The court’s docket reflects the clerk’s office served Mr. Belssner with a copy of the

13   screening order by mail at the address listed in the case caption on January 25, 2019, the day the

14   order was entered. On January 28, 2019 Mr. Belssner filed three motions which the court

15   addressed in an Order (ECF No. 11) which was also served on Mr. Belssner by mail. A copy of

16   that order is attached as Exhibit A to these papers, so it appears Mr. Belssner is receiving his mail

17   at the address at which he has been served with the court’s orders. That order (ECF No. 11)

18   reiterated what the court advised plaintiff in an ORDER (ECF No. 5) that unless and until Belssner

19   filed a complaint that stated a claim on which relief could be granted the court would not issue

20   summons or require service of summons and complaint. The order (ECF No. 11) pointed out that

21   Belssner had previously requested issuance of summons and complaint which the court denied

22   because the complaint had not yet been screened. Because his second motion for issuance of

23   summons and complaint asked for the same thing the court warned Belssner that filing duplicate

24   motions seeking the same relief is an abusive litigation tactic that taxes the court’s resources and

25   may result in the imposition of sanctions.

26          As the court has explained, the complaint does not state a claim on which relief may be

27   granted. The screening order provided guidance concerning how Mr. Belssner may attempt to cure

28   the deficiencies of his complaint and dismissed the complaint with leave to file an amended
                                                      2
 1   complaint. He has not done so. Mr. Belssner is simply wrong when he claims the screening order

 2   is not available on PACER. It is filed under this case number on the court’s publicly available

 3   docket and served on Mr. Belssner at the address he provided. It was not returned by the Post

 4   Office as undeliverable. Thus, it is difficult to believe Belssner did not receive it. However, the

 5   court will give Mr. Belssner one more chance to file an amended complaint. If Mr. Belssner wishes

 6   to proceed with this case, he must file an amended complaint which cures the deficiencies noted

 7   in the screening order and states a claim on which relief may be granted by this court. As the court

 8   has also previously explained in written orders, the court will not issue summons or direct service

 9   of summons and complaint unless Mr. Belssner file an amended complaint which states a claim

10   against one or more defendants.

11          Having reviewed and considered the matter,

12          IT IS ORDERED that:

13          1. Plaintiff’s Opposition (ECF No 12) and Motion for Investigation (ECF No. 13) are

14              DENIED to the extent that Mr. Belssner again seeks issuance of summons and

15              complaint and/or objects to the requirement to file an amended complaint.

16          2. Plaintiff shall have an additional 30 days, or until April 8, 2019 to file an amended

17              complaint if he believes he can correct the deficiencies noted within the Screening

18              Order (ECF No. 6).

19          3. The amended complaint must be a complete document in and of itself and will

20              supersede the original complaint in its entirety. Any allegations, parties, or requests

21              for relief from prior papers that are not carried forward in the amended complaint will

22              no longer be before the court.

23          4. Mr. Belssner must clearly title the amended complaint as such by placing the words

24              “FIRST AMENDED COMPLAINT” on the first page and write 2:17-cv-01650-KJD-

25              PAL as the case number.

26          5. Mr. Belssner shall file a certificate of interested parties as required by LR 7.1-1 of the

27              Local Rules of Practice on or before April 8, 2019.

28          6. Mr. Belssner’s failure to comply with this Order by submitting an amended complaint
                                                      3
 1      and certificate of interested parties by the April 8, 2019 deadline will result in a

 2      recommendation to the district judge that this case be dismissed.

 3   7. The Clerk of the Court shall re-send Mr. Belssner a copy of the Screening Order (ECF

 4      No. 6).

 5   DATED this 7th day of March 2019.
 6

 7
                                                 PEGGY A. LEEN
 8                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
